Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT AND SEPARATION AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT AND SEPARATION AGREEMENT (this “Amendment
and Agreement”) is entered into as of the 12th day of September, 2018, by and
among Life Storage, Inc., a Maryland corporation and Life Storage LP, a Delaware
limited partnership (the “Corporation” or the “Partnership”, respectively and
collectively the “Company”), and David L. Rogers (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company and the Executive are parties to a certain Employment
Agreement dated as of May 14, 1999, which Employment Agreement was amended and
restated as of January 1, 2009, amended by a certain Amendment to Employment
Agreement dated as of January 19, 2015 and amended by a certain Amendment to
Employment Agreement dated as of February 22, 2017 (such agreement as so
amended, being the “Employment Agreement”); and

WHEREAS, the Executive is a co-founder of the Company, has served as an
executive officer of the Company since its inception in 1995 and has served as
the Chief Executive Officer of the Company since 2012; and

WHEREAS, as part of the Company’s ongoing succession process and in order to
facilitate an orderly and efficient succession plan with respect to the Chief
Executive Officer position of the Company, the Executive and the Company have
mutually agreed that the Executive will retire from his position as Chief
Executive Officer of the Company effective as of March 1, 2019; and

WHEREAS, in connection with such retirement, the Company and the Executive
desire to enter into this Amendment and Agreement to amend the Employment
Agreement and to evidence certain additional understandings, all as set forth
below.    

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

1.    Retirement Date.    The Executive will retire on March 1, 2019 (the
“Retirement Date”) and, thus his employment under the Employment Agreement shall
terminate on such Retirement Date (the “Retirement Date”), unless such
employment is earlier terminated pursuant to Section 4 of the Employment
Agreement. During the remaining term of the Executive’s employment with the
Company, in addition to the Executive’s duties as Chief Executive Officer of the
Company, the Executive will assist in the transition of the Chief Executive
Officer position of the Company to his successor.

2.    Salary and Benefits.    During the remaining term of the Executive’s
employment with the Company, the Executive shall continue to be paid his current
annual base salary of $600,000 per year (with such salary being prorated for
2019), payable in accordance with the Company’s regular pay practices and
subject to applicable withholdings, and the Executive shall



--------------------------------------------------------------------------------

continue to be provided with all other benefits in accordance with Section 1 of
Exhibit A of the Employment Agreement and past practice, except as expressly
provided herein. The Executive shall also continue to be eligible for a bonus,
if any, pursuant to the Company’s Annual Incentive Compensation Plan for senior
executives based upon his employment with the Company in 2018 and the
performance metrics under such plan, with any such bonus to be paid in 2019
consistent with past practices of the Company. The Executive shall not be
eligible for a bonus pursuant to such plan with respect to his employment in
2019. During the remaining term of the Executive’s employment, the Executive
shall not receive, and shall not be entitled to receive, any long term equity
incentive grants pursuant to the Company’s award and option plan or otherwise.

3.     Restricted Stock. The Executive shall continue to vest in outstanding
restricted stock grants in accordance with the terms of such grants. Also,
unless the Company terminates the Employment Agreement for “cause” or the
Executive terminates the Employment Agreement by his resignation of employment
with the Company effective prior to the Retirement Date, the balance of any
remaining unvested restricted stock (9,143 shares) shall all immediately vest on
the Retirement Date and not be forfeited.

4.    Performance Shares. The Executive has been issued certain
Performance-Based Share Awards as set forth in Exhibit A hereto (the
“Performance-Based Share Awards”). With respect to the Performance-Based Share
Awards, unless the Company terminates the Employment Agreement for “cause” or
the Executive terminates the Employment Agreement by his resignation of
employment with the Company effective prior to the Retirement Date, the
Executive shall be entitled to receive such number of shares issuable pursuant
to each of the Performance-Based Share Awards as if the Executive had remained
in the employment of the Company through the end of the applicable Performance
Period. Such Performance-Based Share Awards shall be issued and awarded at the
end of the applicable Performance Period in accordance with the applicable award
notice.

5.    Severance Benefits. Section 5 of the Employment Agreement and Section 2 of
Exhibit A of the Employment Agreement are each deleted in their entirety.

6.    Termination of Executive’s Employment During the Remaining Term In the
event the Employment Agreement is terminated during the Remaining Term (a) as a
result of the Executive’s death or “disability” (as defined in the Employment
Agreement), (b) by the Company without cause, or (c) by the Executive for “Good
Reason” (as defined in the Employment Agreement”) prior to the Retirement Date,
the Company shall pay to the Executive (or his successors and assigns in the
event of his death), the Executive’s salary and bonus as if the Executive had
remained in the Company’s employment through the Retirement Date (less in the
case of permanent disability, any amounts paid by the Company or under the
Company’s disability insurance contracts). Each installment of salary shall be
deemed a separate “payment” for purposes of Code Section 409A and Reg.
§1.409A-2(b)(2). Any amount payable under this Section 6 on or after March 15,
2019 on account of any reason other than the Executive’s death shall not be paid
sooner than the day following the six month anniversary of the Executive’s
termination of employment.



--------------------------------------------------------------------------------

7.    Status as Director. On the Retirement Date, the Executive’s status as a
director of the Company shall remain unchanged. After the Retirement Date, for
so long as the Executive serves as a non-employee director of the Company, the
Executive shall be entitled to compensation for such service as a director
consistent with other non-employee directors of the Company.

8.    Effect of this Amendment and Agreement. Except as specifically set forth
in this Amendment and Agreement, the terms of the Employment Agreement remain in
full force and effect. The Executive and the Company agree that the
modifications to the terms of the Executive’s employment set forth herein have
been mutually agreed to by the parties and the Executive shall not have the
right to terminate the Employment Agreement for “Good Reason” as a result of
such modifications.

9.    Survival of Covenants under Employment Agreement. The Company and the
Executive agree that the Executive’s obligations under Section 6 of the
Employment Agreement shall continue and survive the Executive’s retirement
pursuant to such terms; however, the Executive’s obligations under
Section 6(a)(i) shall be extended through December 31, 2020.

IN WITNESS WHEREOF, the parties have executed this Amendment and Agreement as of
the day and year first set forth above.

 

    LIFE STORAGE, INC.     By:  

/s/ Andrew J. Gregoire

/s/ David L. Rogers

    Andrew J. Gregoire, Chief Financial Officer David L. Rogers           LIFE
STORAGE LP     By  

LIFE STORAGE HOLDINGS, INC.

General Partner

    By:  

/s/ Andrew J. Gregoire

   

Andrew J. Gregoire, Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE BASED SHARE AWARDS

 

Grant Date

  

Target Number
of Performance Shares

  

Performance Period

12/17/2015

   5,196   

12/18/2015 to


12/17/2018

12/22/2016

   6,907   

12/23/2016 to


12/22/2019

2/22/2017

   3,577    2/23/2017 to
2/22/2020

12/29/2017

   7,039    12/30/2017 to
12/29/2020